SUPREME COURT OF ARIZONA
                            In Division

JILL KENNEDY, an individual and     )   Arizona Supreme Court
qualified elector,                  )   No. CV-12-0277-AP/EL
                                    )
            Plaintiff/Appellant,    )   Coconino County
                                    )   Superior Court
                v.                  )   No. CV2012-00508
                                    )
JOSEPH LODGE, an individual,        )
Real Parties in Interest, THE       )
HONORABLE CARL TAYLOR, MATT RYAN,   )   O P I N I O N
ELIZABETH ARCHULETA, LENA           )
FOWLER, AND MANDY METZGER, THE      )
DULY ELECTED OR APPOINTED           )
MEMBERS OF THE COCONINO COUNTY      )
BOARD OF SUPERVISORS, WHO ARE       )
NAMED SOLELY IN THEIR OFFICIAL      )
CAPACITY; WENDY ESCOFFIER, CLERK    )
OF THE BOARD OF SUPERVISORS, WHO    )
IS NAMED SOLELY IN HER OFFICIAL     )
CAPACITY; THE COCONINO COUNTY       )
BOARD OF SUPERVISORS; THE           )
HONORABLE CANDACE D. OWENS, THE     )
DULY ELECTED COCONINO COUNTY        )
RECORDER, WHO IS NAMED SOLELY IN    )
HER OFFICIAL CAPACITY, AND THE      )
HONORABLE PATTY HANSEN, THE DULY    )
APPOINTED COCONINO COUNTY           )
ELECTION ADMINISTRATOR, WHO IS      )
SOLELY NAMED IN HER OFFICIAL        )
CAPACITY,                           )
                                    )
            Defendants/Appellees.   )
_________________________________   )

        Appeal from the Superior Court in Coconino County
               The Honorable David L. Mackey, Judge

                            REVERSED
________________________________________________________________
WILLIAMS, ZINMAN, & PARHAM, P.C.                               Scottsdale
     By   Scott E. Williams
          Mark B. Zinman
          Melissa A. Parham
          Michael A. Parham
Attorneys for Jill Kennedy

COPPERSMITH, SCHERMER, & BROCKELMAN, P.L.C.                       Phoenix
     By   Andrew S. Gordon
          Roopali H. Desai
Attorneys for Joseph Lodge

DAVID W. ROZEMA, COCONINO COUNTY ATTORNEY                       Flagstaff
     By   Jean E. Wilcox, Deputy County Attorney
Attorneys for Carl Taylor, Matt Ryan,
Elizabeth Archuleta, Lena Fowler, Mandy Metzger,
Wendy Escoffier, Candace Owens, and Patty Hansen

WILLIAM G. MONTGOMERY, MARICOPA COUNTY ATTORNEY          Phoenix
     By   M. Colleen Connor, Deputy County Attorney
          Bruce P. White, Deputy County Attorney
Attorneys for Amici Curiae
Helen Purcell and Karen Osborne
________________________________________________________________

B E R C H, Chief Justice

¶1         On August 21, 2012, we issued an order reversing the

superior   court’s    ruling   and    disqualifying   Joseph   Lodge   from

participating as a Libertarian Party write-in candidate for the

August 28, 2012, primary election.           We further ordered that his

name not be placed on the official ballot for the 2012 general

election for the office of Coconino County Superior Court Judge,

Division Five.   This opinion explains our Order.

                 I.    FACTS AND PROCEDURAL HISTORY

¶2         Joseph Lodge is the incumbent judge of Division Five

of the Superior Court in Coconino County who seeks election to a



                                     - 2 -
new term in that office.           In an earlier opinion, we held that

Lodge’s omission of the superior court division number from his

nominating      petitions    rendered      all    of    his    petitions      for     the

primary election fatally defective.               Kennedy v. Lodge (Lodge I),

230 Ariz. 134, 137 ¶ 16, 281 P.3d 488, 491 (2012).                        Accordingly,

Lodge was ineligible for the 2012 Democratic primary election.

Id. at 135 ¶ 5, 137 ¶ 16, 281 P.3d at 489, 491; see also A.R.S.

§ 16-333 (2006).

¶3             Lodge then sought to run as a write-in candidate in

the     Libertarian     Party    primary     election.             Jill    Kennedy,     a

qualified       elector,    challenged       Lodge’s          write-in      candidacy,

arguing that A.R.S. § 16-312(F)(3) (Supp. 2011) bars Lodge from

running    as    a   write-in    candidate       because      he   filed    nomination

petitions, but failed to secure enough valid signatures to run

in the Democratic primary.          Kennedy also asserts that the trial

court     in    Lodge   I   implicitly      held       the    individual      petition

signatures to be invalid, therefore barring Lodge from asserting

their validity here under the doctrine of collateral estoppel.

¶4             Distinguishing     invalid        nominating         petitions       from

invalidation of the individual signatures on those petitions,

the superior court ruled that the invalidated petitions did not

trigger     application     of    A.R.S.     §    16-312(F)(3).            The   court

reasoned that the invalidity of the petitions did not imply a




                                      - 3 -
“fail[ure]     to   provide   a    sufficient          number    of     valid   petition

signatures” so as to disqualify Lodge’s write-in candidacy.

¶5            Kennedy timely appealed.                 We have jurisdiction over

this   expedited     appeal   pursuant           to   A.R.S.    §     16-351(A)   (Supp.

2011).        See   also   ARCAP       8.1       (setting     forth     procedures    for

expedited election appeals).

                               II.          DISCUSSION

¶6            The   outcome       of        this      case     turns     on     statutory

interpretation, an issue of law that we review de novo.                             Duncan

v. Scottsdale Med. Imaging, Ltd., 205 Ariz. 306, 308 ¶ 2, 70
P.3d 435, 437 (2003).          Section 16-312(F), A.R.S., bars persons

from     running     as     write-in          candidates        in      four    specific

circumstances.       At issue in this case is § 16-312(F)(3), which

applies to candidates who have “filed a nomination petition for

the current primary election for the office sought and failed to

provide   a    sufficient     number        of     valid     petition    signatures    as

prescribed by § 16-322.”               Thus, we must determine whether this

statutory     bar   applies    to       a    candidate        whose     petitions    were

invalid in their entirety for failure to substantially comply

with the statutory requirements.1



1
     Lodge had timely filed 99 petitions containing 1,110
signatures in total, but all of the petitions were invalidated
in Lodge I, 230 Ariz. at 135 ¶ 3, 137 ¶ 16, 281 P.3d at 489,
491. Our decision here does not rest on whether the number of
signatures would otherwise have been sufficient.


                                            - 4 -
¶7           Lodge     urges      this    Court     to   distinguish         between

defective     petitions     and     petitions      containing    an    inadequate

number   of     signatures      after      all     challenges    to    individual

signatures have been resolved.              He asserts that § 16-312(F)(3)

applies only in the latter situation, construing the phrase “as

prescribed     by     § 16-322”      as     limiting     subsection         (F)(3)’s

preceding language.

¶8           We disagree.       Section 16-322 merely sets forth methods

for calculating the number of signatures required on nomination

petitions     for    various   elected      offices.     Contrary      to   Lodge’s

suggestion, § 16-322 does not provide any method for determining

the validity of signatures and does not form an independent

legal basis for disqualifying candidates or signatures.

¶9           Lodge also reasons that signatures may still be valid

for purposes of § 16-312(F)(3) even though the petition forms

containing     the    signatures     were    defective.2        This   Court     has

previously     observed,       however,     that    signatures    on    defective

petitions are themselves invalid.                 Moreno v. Jones, 213 Ariz.
2
      Lodge argues that Kennedy stipulated during the evidentiary
hearing in Lodge I that Lodge had enough valid signatures. The
record, however, clearly reflects that Kennedy intended only to
waive    previously  asserted   challenges   to  the   individual
signatures themselves.      The Lodge I trial court correctly
determined that Kennedy conceded that if all the petitions were
valid, “Mr. Lodge still had sufficient potentially valid
signatures.” (Emphasis added.)         But Kennedy consistently
maintained that all signatures were invalid because the
petitions containing them were invalid.


                                         - 5 -
94, 101 n.4 ¶ 39, 139 P.3d 612, 619 n.4 (2006); Brousseau v.

Fitzgerald, 138 Ariz. 453, 456, 675 P.2d 713, 716 (1984).                                This

principle applies even though the grounds for invalidation here

differ from those in Brousseau and Moreno.

¶10            In Brousseau, we voided petitions that were falsely

certified as having been circulated by individuals who had not

collected the signatures.                  138 Ariz. at 454, 456, 675 P.2d at

714, 716.       We held that signatures on such petitions “may not be

considered       in    determining         the     sufficiency      of    the     number   of

signatures to qualify for placement on the ballot.”                              Id. at 456,

675 P.2d at 716.            Counting signatures on defective petitions, we

noted,     was      inconsistent           with     the     goal    of     the     statutory

requirements:             to      ensure    the     integrity       of    nominations       by

guarding       against         misrepresentations           and     reducing       erroneous

signatures.         Id.

¶11            The reasoning in            Brousseau       is especially persuasive

where,    as     here,      the    face    of     the    petition   might       have   misled

signers      regarding         the   office        for    which     the    candidate       was

running.       As we noted in Lodge I, because Lodge failed to list

“Division Five” on his petitions, signers could not know from

the   face     of     the    petitions      for     which    office       he   was     seeking

nomination.         230 Ariz. at 136 ¶ 12, 281 P.3d at 490.                       Therefore,

the defects in Lodge’s petitions, although different from those




                                            - 6 -
in    Brousseau,      are    no     less    fatal       to   the    validity          of     the

signatures contained on the invalid petitions.

¶12          Other       election       statutes        support     this       conclusion.

Section     16-321,      which      governs       the    validity       of     signatures,

directs that signatures “shall not be counted” unless they are

“on a sheet bearing the form prescribed by § 16-314.”                                  A.R.S.

§ 16-321(A)      (Supp.      2011).        “The    applicable       statutes          require

superior    court     judicial       nominating         petitions       to    specifically

designate the division number of the judicial office sought.”

Lodge I, 230 Ariz. at 137 ¶ 16, 281 P.3d at 491.                                      Because

Lodge’s    petitions        did   not    contain    that     required         information,

they did not “substantially comply with statutory requirements.”

Id. at 136 ¶ 12, 281 P.3d at 490.                  And “[a]ny petition filed by

a candidate for [judicial office that] does not comply with the

provisions of this chapter shall have no force or effect at any

such election.”       A.R.S. § 16-333.

¶13          We hold that a candidate whose nominating petitions

have “no force or effect,” id., “fail[s] to provide a sufficient

number     of    valid      petition       signatures”        under          A.R.S.        § 16-

312(F)(3).       Kennedy’s successful challenge to all of Lodge’s

petitions       placed      Lodge     squarely      within        the    scope        of     the

statutory bar in § 16-312(F)(3).

¶14          In view of this conclusion, we need not address the

res judicata and collateral estoppel arguments Kennedy raised.


                                           - 7 -
                        III.   CONCLUSION

¶15       For the foregoing reasons, we reverse the judgment of

the superior court.   Appellee Joseph Lodge is disqualified from

participating as a Libertarian Party write-in candidate for the

office of Coconino County Superior Court Judge, Division Five,

in the August 28, 2012, primary election.     The Coconino County

Recorder and Elections Administrator shall not count any votes

for him in the tally of ballots for that election.      Nor shall

Joseph Lodge’s name be placed on the official ballot for the

2012 general election for the office of Coconino County Superior

Court Judge, Division Five.



                               __________________________________
                               Rebecca White Berch, Chief Justice


CONCURRING:


__________________________________
A. John Pelander, Justice


__________________________________
Robert M. Brutinel, Justice




                               - 8 -